IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00224-CR
 
Kenneth Andrew Riley,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 87th District
Court
Freestone County, Texas
Trial Court No. 07-040-CR
 

MEMORANDUM  Opinion

 
Kenneth Andrew Riley appeals from a plea-bargained
judgment of conviction for the manufacture of methamphetamine.  The Clerk of
this Court warned Riley that because the trial court noted on the certification
of defendant’s right of appeal that the case was a plea bargain and that he had
no right of appeal, the Court might dismiss the appeal unless, within 21 days, we
received a certification stating that Riley has a right to appeal or a response
was filed showing grounds for continuing the appeal.  See Tex. R. App. P. 25.2(d); Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
Riley has not responded to the Clerk’s
warning, and we have not received a certification stating that Riley has a
right to appeal.  This appeal is dismissed.  See Chavez, 183
S.W.3d at 680; Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).
 
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Dismissed
Opinion
delivered and filed March 4, 2009
Do
not publish
[CR25]